Name: COUNCIL REGULATION (EEC) No 1573/93 of 14 June 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors)
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  EU finance
 Date Published: nan

 28 . 6 . 93 Official Journal of the European Communities No L 156 / 119 COUNCIL REGULATION (EEC) No 1573 /93 of 14 June 1993 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the chemical and allied sectors ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , situation in the sector concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only ' partially, particularly because of the existence of Community production , and in other cases to suspend them completely ; Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annexes shall be suspended at the level indicated in respect of each of them . These suspensions shall apply:  from 1 July to 31 December 1993 for the products listed in the table appearing in Table I,  from 1 July 1993 to 30 June 1994 for the products listed in the table appearing in Table II . Whereas the decision for the suspension of these autonomous duties should be taken by the Community ; Article 2 This Regulation shall enter into force on 1 July 1993 . Whereas , taking account of the difficulties involved in accurately assessing the development of the economic This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President J. TRÃJBORG No L 156 / 120 28 . 6 . 93Official Journal of the European Communities ANNEX TABLE I Rate of CN code TARIC Description autonomous duty {% ) ex 2819 90 00 * 10 Chromium dioxide 0 ex 2825 90 10 * 10 Calcium hydroxide , of a purity of 98 % or more calculated on the dry weight, in the form of particles of which :  not more than 1 % by weight have a particle-size exceeding 75 micrometres and  not more than 4 % by weight have a particle- size of less than 1,3 micrometres 0 ex 2827 39 00 *10 Copper monochloride of a purity by weight of 96 % or more but not exceeding 99 % 0 ex 2903 69 00 *20 1,2-Bis(pentabromophenyl)ethane 0 ex 2917 39 90 *20 Benzene- 1 ,2 ,4-tricarboxylic acid 1,2-anhydride 0 ex 2917 39 90 *50 Benzene-1,2 ,4-tricarbonyl trichloride 0 ex 2918 29 30 * 10 2-Ethylhexyl 4-hydroxybenzoate 0 ex 2920 90 80 *60 Tetraethyl orthosilicate , of a purity by weight of 99,99 % or more and containing:  1,0 microgram/ kg or less of calcium ,  1,0 microgram/ kg or less of chromium ,  2,0 microgram/kg or less of iron and  2,0 microgram/kg or less of sodium, for use in the manufacture of goods of heading No 8542 (a) 0 ex 2921 49 10 *20 Pendimethalin (ISO ) 3,5 ex 2928 00 00 *40 N,N-Diethylhydroxylamine 0 ex 2931 00 90 *70 Bis(2-chloroethyl ) vinylphosphonate 0 ex 2933 39 80 *06 2,3,5,6-Tetrachloropyridine 0 ex 2933 39 80 * 17 3,5-Dichloro-2,4,6-trifluoropyridine 0 ex 2933 69 90 *30 1 ,3 ,5-Tris [( 3 ,5-di- tert- butyl-4-hydroxyphenyl )methyl]- 1,3 ,5-triazine ­ 2,4,6(lH,3H,5H)-trione 0 ex 2934 90 99 *37 Mexazolam (INN) 4 ex 2935 00 00 *70 Methyl 2-[4-methoxy-6-methyl- 1,3 ,5-triazin ­ 2-yl(methyl)carbamoylsulphamoyl]benzoate (Tribenuron-methyl ) 3,3 ex 2935 00 00 *80 Methyl 3-(4-methoxy-6-methyl-l ,3 ,5-triazin ­ 2-ylcarbamoylsulfamoyl)thiophenecarboxylate (Thifensulfuron-methyl) 3,3 / 2939 30 00 Caffeine and its salts 4,1 ex 2941 90 00 *20 Josamycin propionate ( INNM) 2,7 ex 2941 90 00 *45 Ivermectin (INN) 2,7 28 . 6 . 93 Official Journal of the European Communities No L 156 / 121 Rate of CN code TARIC Description autonomous ¢ duty (% ) ex 2941 90 00 *46 Florfenicol ( INN) 0 ex 3208 90 10 * 10 Polyurethane of 2,2'-(terJ-butylimino)diethanol and 4,4'-methylenedicyclohexyl ex 3909 50 00 * 10 diisocyanate , in the form of a solution in N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3815 90 00 *70 Catalyst containing titanium trichloride, in the form of a suspension in hexane containing by weight , in the hexane-free material , 14 % or more but not more than 25 % of titanium 0 ex 3823 90 98 *44 Mixture of disodium N-benzyloxycarbonyl-L-aspartate and sodium chloride , in the form of a solution in water 0 ex 3823 90 98 *53 Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of methylphosphonic acid and phosphoric acid with ethane- 1,2-diol 0 ex 3823 90 98 *54 Mixture of tris[2-chloro-l-(chloromethyl)ethyl] phosphate and oligomers of 2-chloroethyl phosphate with ethane-1,2-diol 0 ex 3823 90 98 *56 Tetramethylammonium hydroxide , in the form of an solution in water and propan-2-ol containing:  1 % by weight of tetramethylammonium hydroxide ,  10 microgram/kg or less of potassium,  10 microgram/kg or less of calcium,  30 microgram/kg or less of sodium,  30 microgram/kg or less of iron and  100 000 particles or less per litre , of a size exceeding 0,5 micrometre , for use in the manufacture of goods of heading No 8542 (a ) 0 ex 3901 90 00 *92 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 ex 3906 90 00 *60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent , containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica 5 ex 3911 9010 *10 Poly(oxy-l,4-phenylenesulphonyl-l,4-phenyleneoxy-l,4-phenyleneisopropylidene ­ 1,4-phenylene), in one of the forms mentioned in note 6 (b ) to Chapter 39 3,5 ex 3919 90 31 * 10 Reflecting laminated sheeting, metallized, consisting of one sheet of polyester and at least ex 3920 62 00 * 11 another sheet of polyester or other plastic material and coated on one side with an ex 3921 90 19 *70 adhesive , whether or not protected by a release sheet 0 ex 3920 62 00 *04 Polyethylene terephthalate film , of a thickness of less than 10 micrometres , for the manufacture of video cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm per second, or of digital audio cassettes (a) 0 ex 3920 62 00 *09 Polyethylene terephthalate film, of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates ( a) 0 ex 3920 62 00 * 14 Polyethylene terephthalate film , of a thickness of 20 micrometres or more but not exceeding 30 micrometres , coated on one side with silicone , for use in the manufacture of window safety-film (a) 6,5 ex 3920 62 00 * 15 Film of polyethylene terephthalate , coated or covered on one side or on both sides with a ex 3921 90 19 *25 layer of modified polyester, of a total thickness of 7 micrometres or more but not exceeding 11 micrometres , for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (a) 0 No L 156 / 122 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty {% ) ex 3920 69 00 *70 Film of a copolymer of ethane- 1,2-diol and naphthalene-2,6-dicarboxylic acid, of a thickness ,of less than 10 micrometres , for the manufacture of video-cassettes with a playing-time of 300 minutes at a tape-speed of 24 mm per second (a) 0 ex 3920 91 00 *91 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 92 00 *21 Poly( «psi7ow-caprolactam) film:  of a softening point of 200 °C or more and  containing 130 mg/ kg or more but not more than 170 mg/kg of copper, for use during the bonding together , under heat and vacuum, of components of composite articles (a) 0 ex 7006 00 90 *20 Colour filter , consisting of a glass plate with red , blue and green pixels, having a total thickness of 1 ,1 mm ( ± 0,1 mm) and exterior dimensions of 320 x 352 mm or more but not exceeding 320 x400 mm, for the manufacture of liquid crystal displays with active matrix (a) 0 ex 7011 20 00 *40 Glass face-plate:  with a diagonal measurement of 366,4 mm ( ±1,5 mm) and of dimensions of 246,4x315,4 mm ( ± 1,5 mm),  with a diagonal measurement of 544,5 mm ( ±1,5 mm) and of dimensions of 358 x 454 mm ( ± 1 ,5 mm) or  with a diagonal measurement of 838,2 mm ( ±1,5 mm) and of dimensions of 549,9 x 695,6 mm ( ± 1,5 mm), and with a raised edge , for the manufacture of colour cathode-ray tubes (a) 0 ex 7011 20 00 *50 Glass face-plate with a diagonal measurement of 704,1 mm ( ± 1,5 mm) and of dimensions of 387,1x628,8 mm ( ±1,5 mm) 0 ex 7011 20 00 *60 Glass cone with a diagonal measurement of 698,7 mm ( ± 1,5 mm) and of dimensions of 381,7 x 623,4 mm ( ± 1,5 mm) 0 ex 7019 32 00 * 10 Non-woven product of non-textile glass fibre , for the manufacture of air-filters or of ex 7019 39 00 * 10 air-filtration products ( a ) 0 ex 7019 90 10 * 11 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 ex 8101 99 00 * 10 Disk (target) with deposition material , of tungsten or an alloy containing by weight 90 % of tungsten en 10 % titanium ,  containing 100 micrograms /kg or less of sodium and  mounted on a copper support , for use in the manufacture of goods of heading No 8542 by sputtering (a) 0 ex 8108 90 90 *92 Disk (target) with deposition material , of titanium,  containing 50 micrograms /kg or less of sodium and  mounted on a copper support , for use in the manufacture of goods of heading No 8542 by sputtering (a) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 28 . 6 . 93 Official Journal of the European Communities No L 156 / 123 TABLE II Rate of CN code TARIC Description autonomous ! duty (% ) ex 2707 99 11 * 10 Crude light oils containing by weight:  10 % or more of vinyltoluenes ,  10 % or more of indene and  1 % or more but not more than 5 % of naphthalene 0 ex 2712 20 00 * 10 Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1560 0 ex 2712 90 90 *20 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon atoms 0 ex 2804 29 00 * 10 Helium 0 ex 2805 30 10 * 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 ex 2810 00 00 * 10 Diboron trioxide 0 ex 2811 19 00 * 10 Sulphamidic acid 0 ex 2811 29 90 * 10 Tellurium dioxide 0 ex 2818 30 00 * 10 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 ex 2820 90 00 * 10 Manganese oxide containing by weight 77 % or more of manganese 0 ex 2827 60 00 * 10 Titanium tetraiodide 0 ex 2836 91 00 *20 Lithium carbonate, in the form of powder and containing one or more of the following impurities at the concentrations indicated:  2 mg/ kg or more of arsenic  200 mg/ kg or more of calcium  200 mg/ kg or more of chlorides  20 mg/ kg or more of iron  150 mg/kg or more of magnesium  20 mg/ kg or mqre of heavy metals  300 mg/ kg or more of potassium  300 mg/ kg or more of sodium  200 mg/ kg or more of sulphates , determined according to the methods specified in the European Pharmacopoeia 0 2840 11 00 Borates of sodium, anhydrous 2840 20 10 0 ex 2840 19 00 * 10 Disodium tetraborate pentahydrate 0 ex 2841 80 00 * 10 Calcium tungstate (wolframate), for the manufacture of ferro-alloys or decaammonium-41-oxododecawolframate (ammonium paratungstate) ( a ) 0 ex 2843 90 90 * 10 Carboplatin ( INN) 0 2845 10 00 Heavy water (deuterium oxide ) (Euratom) 0 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 No L 156 / 124 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 2902 90 90 * 10 Vinyltoluenes 0 ex 2902 90 90 *40 p-Cymene 0 ex 2902 90 90 *60 1,3-Diisopropylbenzene 0 ex 2902 90 90 *70 1,2,4,5-Tetramethylbenzene (durene) 0 ex 2903 30 10 * 10 Carbon tetrafluoride (tetrafluoromethane) 0 ex 2903 30 39 * 10 Dibromomethane 0 ex 2903 59 00 * 10 1,6,7,8,9,14,15,16,17,17,18,18 ­ Dodecachloropentacyclo[12.2.1.16&gt;9.02'13 .05 '10]octadeca-7,15-diene , for use in the manufacture of polyamide, polyethylene, synthetic rubber or polystyrene (a) 0 ex 2903 59 00 *20 Hexachlorocyclopentadiene 0 ex 2903 69 00 * 10 Di- or tetrachlorotricyclo[8 .2 .2 .24,7]hexadeca- 1(12),4 ,6 , 10 ,13 , 15 -hexaene, mixed isomers 0 ex 2904 20 90 * 10 Nitromethane 0 ex 2904 20 90 *20 Nitroethane 0 ex 2904 20 90 *30 1-Nitropropane 0 ex 2904 20 90 *40 2-Nitropropane 0 ex 2905 16 90 * 10 Octan-2-ol 0 ex 2905 19 10 * 10 Potassium terf-butoxide » 0 2905 2100 Allyl alcohol 0 ex 2905 39 90 * 10 Butane- 1 ,3 -diol 0 ex 2905 39 90 *20 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 ex 2905 50 90 *10 2,2-Bis(bromomethyl)propanediol 0 2906 11 00 Menthol 0 ex 2906 19 00 *10 Labd-14-ene-8,13-diol 0 ex 2906 29 90 * 10 2,2'-(m-Phenylene)dipropan-2-ol 0 ex 2907 21 00 * 10 Resorcinol ¢ 0 ex 2909 19 00 * 10 l,2-Bis(2-chloroethoxy)ethane 0 ex 2909 30 30 * 10 2-Bromo-6-methoxynaphthalene 0 ex 2909 30 30 *20 l,2-Bis(2,4,6-tribromophenoxy)ethane, for the manufacture of acrylonitrile ­ butadiene-styrene (ABS) (a) 0 ex 2909 49 10 *20 2-(2-Chloroethoxy)ethanol 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 125 Rate of CN code TARIC Description autonomous duty (% ) ex 2910 90 00 *30 2,3-Epoxypropan-1-ol (glycidol) 0 ex 2910 90 00 *40 Perfluoroepoxypropane 0 ex ^2914 19 00 * 10 5-Methylhexan-2-one 0 ex 2914 49 00 *10 lla,17,21-Trihydroxy- 16p-methylpregna- l,4-diene-3,20-dione 0 ex 2914 50 00 *30 2'-Hydroxyacetophenone 0 ex 2914 50 00 *40 4 '-Hydroxyacetophenone 0 ex 2914 69 00 * 10 1 ,4-Naphthoquinone 0 ex 2914 69 00 *30 Ubidecarenone (INN) (coenzyme Q10) 0 ex 2914 69 00 *40 Idebenone (INN) 0 ex 2915 60 10 *10 l -Isopropyl-2,2-dimethyltrimethylene diisobutyrate 0 ex 2915 90 90 *20 Trimethyl orthoacetate 0 ex 2916 12 00 *10 2- ter*-Butyl-6-(3- tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate 0 ex 2916 14 00 * 10 2,3-Epoxypropyl methacrylate 0 ex 2916 19 90 *20 Butyl perchlorocrotonate 0 ex 2916 19 90 *30 Crotonic acid 0 ex 2916 20 00 * 10 Methyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 0 ex 2916 39 00 * 10 Methyl 3-chlorobenzoate 0 ex 2916 39 00 *20 3,5-Dichlorobenzoyl chloride 3,6 ex 2917 13 00 * 10 Azelaic acid and sebacic acid 0 ex 2917 19 90 *20 Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 ex 2917 19 90 *30 Docusate sodium (INN) 0 ex 2917 20 00 *20 8 ,9,10-Trinorborn-5-ene-2,3-dicarboxylic anhydride 0 ex 2917 39 10 *10 Ester or anhydride of tetrabromophthalic acid 0 ex 2917 39 90 * 10 Benzene- 1 ,2 ,4-tricarboxylic acid 0 ex 2917 39 90 * 15 Isophthaloyl dichloride , containing by weight 0,8 % or less of terephthaloyl dichloride 0 ex 2917 39 90 *30 Tetrachlorophthalic anhydride 0 ex 2917 39 90 *70 Sodium 3,5-bis(methoxycarbonyl)benzenesulphonate 0 ex 2918 19 10 * 10 Malic acid 0 No L 156 / 126 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 2918 19 90 *20 2 ,2-Bis(hydroxymethylpropionic acid 0 ex 2918 19 90 *30 Dinoprost ( INN), for the manufacture of human medicaments of heading No 3004 (a ) 0 ex 2918 19 90 *40 Ammonium ( 3R ,5R)-7-[(lS,2S,6R ,8S,8aR)-8-(2 ,2-dimethylbutyryloxy)- 1 ,2 ,6 ,7 ,8 ,8a-hexahydro-2 ,6-dimethyl- 1 -naphthyl] - 3 ,5-dihydroxyheptanoate 3 ,5 ex2918 19 90 *50 Pravastatin sodium (INNM) 3,5 ex 2918 90 00 * 10 Dinoprostone ( INN) 0 ex 2918 90 00 *30 Alprostadil (INN) 0 ex 2918 90 00 *50 2,6-Dimethoxybenzoic acid 0 ex 2918 90 00 *60 Trepibutone ( INN) 0 ex 2920 90 10 * 10 Diethyl sulphate 0 ex 2920 90 80 * 10 0,0 '-Dioctadecyl pentaerythritol bis(phosphite) 0 ex 2920 90 80 *30 0,0 /-Bis(2,4-di-fert-butylphenyl)pentaerythritol bis(phosphite) 0 ex 2921 19 90 *20 1,1,3,3-Tetramethylbutylamine 0 ex 2921 19 90 *30 Triallylamine 0 ex 2921 29 00 * 10 N,N,N',N'-Tetrabutylhexamethylenediamine 0 ex 2921 30 90 * 10 Cyclohex-l,3-ylenediamine ( 1,3-diaminocyclohexane) 0 ex 2921 49 10 * 10 a',a',a'-Trifluoro-2,3-xylidine 0 ex 2921 51 10 * 10 m-Phenylenediamine , of a purity by weight of 99 % or more and containing:  1 % or less by weight of water ,  200 mg/ kg or less of o-phenylenediamine and  450 mg/kg or less of p-phenylenediamine 0 ex 2921 59 00 *20 m-Phenylenebis(methylamine ) 0 ex 2921 59 00 *30 2,2'-Dichloro 4,4'-methylenedianiline 0 ex 2922 19 00 *20 Dinoprost (INN), trometamol ( INN) salt 0 ex 2922 19 00 *30 1-Deoxy-1-(octylamino)-D-glucitol 0 ex 2922 19 00 *50 Tulobuterol hydrochloride ( INNM) 0 ex 2922 49 80 * 10 Tranexamic acid (INN) 0 ex 2922 49 80 *20 p-Alanine ' 0 ex 2922 50 00 *20 Metipranolol ( INN) 0 ex 2922 50 00 *60 Nadolol ( INN) 0 28 . 6 . 93 No L 156 / 127Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 2924 10 00 *20 2-Acrylamido-2 -methylpropanesulphonic acid and its sodium or ammonium-salts 0 ex 2924 10 00 *30 N-(l,l-Dimethyl-3-oxobutyl)acrylamide 0 ex 2924 29 80 *60 Ioversol (INN) 0 ex 2925 1 1 00 *20 Saccharin and its sodium salt 0 2925 19 10 3,3 / ,4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 0 ex 2925 19 90 * 10 N-Phenylmaleimide 0 ex 2926 90 90 *20 2-(3-Phenoxyphenyl)propiononitrile 0 ex 2926 90 90 *30 Isophthalonitrile 6 ex 2926 90 90 *60 Etocrilene (INN) 0 ex 2926 90 90 *70 Octocrilene (INN) 0 ex 2926 90 90 *80 2-Cyanoacetamide 0 ex 2926 90 90 *85 Ethyl cyanoacetate 0 ex 2927 00 00 * 10 2,2'-Dimethyl-2,2'-azodipropionamidine dihydrochloride 0 ex 2928 00 00 *30 Robenidine hydrochloride ( INNM) 0 ex 2928 00 00 *50 3 ,3 Bis(3,5 -di- tert-butyl-4-hydroxyphenyl)-N,N'-bipropionamide 0 ex 2928 00 00 *60 2,4,6-Trichlorophenylhydrazine 0 ex 2928 00 00 *70 N,N-Bis(2-methoxyethyl)hydroxylamine 0 ex 2929 10 00 *20 Methylenedicyclohexyl diisocyanate , mixed isomers 0 ex 2929 10 00 *40 £ra «s-(Cyclohex-l,4-ylene diisocyanate), for the manufacture of thermoplastic polyurethane elastomers (a) 0 ex 2929 10 00 *50 3 ,3 /-Dimethylbiphenyl-4,4'-diyl diisocyanate 0 ex 2929 10 00 *60 w-Isopropenyl-a,a-dimethylbenzyl isocyanate 0 ex 2929 10 00 *70 m-Phenylenediisopropylidene diisocyanate 0 ex 2930 90 10 * 10 Cilastatin sodium (INNM) 0 ex 2930 90 80 *01 2,2'-Thiodiethyl bis[3-(3,5-di-ter £-butyl-4-hydroxyphenyl)propionate] 0 ex 2930 90 80 *04 Thiophenol 0 ex 2930 90 80 *05 Probucol (INN) 3,8 ex 2930 90 80 *06 Ethoprophos ( ISO) 0 ex 2930 90 80 *07 Netobimin (INN) 0 No L 156 / 128 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 2930 90 80 *09 3 ,3-Dimethyl- 1 -methylthiobutanone oxime 0 ex 2930 90 80 * 11 Thiophanate-methyl ( ISO) 0 ex 2930 90 80 * 13 Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)-m-phenylenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine 0 ex 2930 90 80 * 15 4-[4-(l-Methylethoxy)phenylsulphonyl]phenol 0 ex 2930 90 80 * 17 3,3'-Thiodi(propionic acid) 0 ex 2931 00 90 *30 2-Diphenylphosphinobenzoic acid 0 ex 2931 00 90 *40 Chlorodiphenylphosphine 0 ex 2931 00 90 *50 Bis(2-chloroethyl) 2-chloroethylphosphonate - 0 ex 2931 00 90 *60 Sodium phenylphosphinate 0 ex 2932 11 00 * 10 Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran , for the manufacture of a-4-hydroxybutyl-&lt;o-hydroxypoly(oxytetramethylene) ( a ) 0 ex 2932 13 00 * 10 Tetrahydrofurfuryl alcohol 0 ex 2932 19 00 *40 Furan of a purity by weight of 99 % or more 0 ex 2932 29 90 * 10 Glucurolactone (INN) 0 ex 2932 29 90 * 15 2/-Anilino-6'-[ethyl(isopentyl)amino]-3'-methylspiro[isobenzofuran-l(3H),9 /-xanthe n]-3-one 0 ex 2932 29 90 *20 l-Hydroxy-4-[l-(4-hydroxy-3-methoxycarbonyl-l-naphthyl)-3-oxo-lH,3H-be nzo[&lt;fe]isochromen-l-yl]-6-octadecyloxy-2-naphthoic acid 0 ex 2932 29 90 *30 13,14,15,16-Tetranorlabdano-12,8a lactone 0 ex 2932 29 90 *40 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *45 2'-Anilino-6'-diethylamino-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *55 2/-(2-Chloroanilino)-6'-dibutylaminospiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *60 6'-(N-Ethyl-/&gt;-toluidino)-2'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one 0 ex 2932 29 90 *61 2/-Anilino-3'-methyl-6'-methyl(propyl)aminospiro[isobenzofuran-l(3H),9'-xanthen] -3-one 0 ex 2932 29 90 *62 6'-Diethylamino-3'-methyl-2/-(2,4-xylidino)spiro[isobenzofuran-l(3H),9'-xanthen] -3-one 0 ex 2932 29 90 *65 Lovastatin ( INN) 4 ex 2932 29 90 *70 2'-Anilino-6'-(N-ethyl-p-toluidino)-3 /-methylspiro[isobenzofuran-l(3H),9'-xanth en]-3-one 0 ex 2932 29 90 * 80 Etoposide ( INN) 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 129 Rate of CN code TARIC Description autonomous duty (% ) ex 2932 29 90 * 85 Methyl 6-docosyloxy^l -hydroxy-4-[l -(4-hydroxy-3-methyl-l -phenanthryl)-3-oxo ­ lH,3H-naphtho[l,8-cd]pyran-l-yl]naphtalene-2-carboxylate 0 ex 2932 90 50 * 10 (2S,5.R,7S,10R,13S)-4,10-Diacetoxy-2-benzoyloxy-l,7-dihydroxy-9-oxo-5,20 ­ epoxytax- ll-en-13-yl (3S)-benzamido-2-hydroxy-3-phenylpropionate (paclitaxel ) 0 ex 2932 90 79 *30 Glucosamine hydrochloride (INNM) 0 ex 2932 90 79 *60 (25JR)-Spirost-5-en-3|i-ol (diosgenin) and its esters 0 ex 2932 90 79 *70 Bendiocarb ( ISO) 0 ex 2933 21 00 * 10 Hydantoin 0 ex 2933 29 90 * 10 Enoximone (INN) 0 ex 2933 29 90 *20 Reaction product consisting of the methyl esters of ( + / - )-6- (4-isopropy1-4-methyl-5-oxo-2-imidazolin-2-yl)-m-toluic acid and ( + / - )-2- (4-isopropy1-4-methyl-5-oxo-2-imidazolin-2-yl)-p- toluic acid (Imazamethabenz-methyl ) 4 ex 2933 39 80 *01 Carpipramine dihydrochloride (INNM) 0 ex 2933 39 80 * 11 3,6-Dichloropyridine-2-carboxylic acid 0 ex 2933 39 80 * 12 2-Hydroxyethylammonium 3,6-dichloropyridine-2-carboxylate 0 ex 2933 39 80 * 14 (RS)-l-[2-(4-Chlorobenzhydryloxy)ethyl]piperidine and its salts 0 ex 2933 39 80 * 15 2-Butoxyethyl (3,5,6-trichloro-2-pyridyloxy)acetate 0 ex 2933 39 80 * 18 Pyridine-2 ,3 -dicarboxylic acid 0 ex 2933 39 80 *22 Nicorandil (INN) 0 ex 2933 39 80 *23 5-Methyl-2-pyridylamine 0 ex 2933 39 80 *24 Fluroxypyr ( ISO), methyl ester 4 ex 2933 40 90 * 10 Quinapril hydrochloride ( INNM) 0 ex 2933 59 90 *20 l,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 0 ex 2933 59 90 *30 Amprolium hydrochloride (INNM) 0 ex 2933 59 90 *70 l-Ethyl-6-fluoro-l,4-dihydro-4-oxo-7-piperazin-l-yl-l,8-naphthyridine-3 ­ carboxylic acid and its salts and esters 0 ex 2933 69 90 * 10 2,6-Di-ter*-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-ylamino]phenol 0 ex 2933 69 90 *20 1 ,3 ,5-Tris(4- tert-butyl-3 -hydroxy-2 ,6-dimethylbenzyl )- 1 ,3 ,5-triazine ­ 2,4,6(lH,3H,5H)-trione 0 ex 2933 79 00 *20 Carteolol hydrochloride ( INNM) 0 ex 2933 90 80 * 11 Octrizole (INN) 0 No L 156 / 130 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 2933 90 80 * 13 (2S)-l-(3-Acetylthio-2-methyl-l-oxopropyl)-L-proline 0 ex 2933 90 80 * 15 2 ,4-Di- tert- butyl- 6- (5-chlorobenzotriazol-2-yl )phenol 0 ex 2933 90 80 * 18 Captopril (INN) " 0 ex 2933 90 80 * 19 Tryptophan , of a purity by weight not exceeding 98,5 % , for the manufacture of goods of heading No 2309 ( a ) 0 ex 2933 90 80 *23 2 -(2H-Benzotriazol-2-yl)-4,6-di- fert-butylphenol 0 ex 2933 90 80 *24 2-(2H-Benzotriazol-2-yl)-4,6-di-ter £-pentylphenol 0 ex 2933 90 80 *25 Bumetrizole ( INN) 0 ex 2933 90 80 *26 Ethacridine lactate ( INNM) 0 ex 2933 90 80 *27 2-(2H-Benzotriazol-2-yl)-4,6-bis(l-methyl-l-phenylethyl)phenol 0 ex 2933 90 80 *28 6,6'-Di-2H-benzotriazol-2-yl-4,4'-bis(l,l,3,3-tetramethylbutyl)-2,2 '- methylenediphenol 0 ex 2934 90 60 * 10 Clotiazepam (INN) 4 ex 2934 90 60 * 30 Teniposide (INN) 0 ex 2934 90 60 *40 Etizolam (INN) 4 ex 2934 90 60 *50 Tiquizium bromide ( INN) 0 ex 2934 90 70 * 10 Ofloxacin (INN) 0 ex 2934 90 70 *30 Pirenoxine sodium (INNM) 0 ex 2934 90 99 * 11 Zotepine (INN) 4 ex 2934 90 99 * 13 1 -Ethyl- l,4-dihydro-4-oxo[l,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 0 ex 2934 90 99 * 14 2-Chlorodibenz[fo/][l,4]oxazepin-ll(10H)-one 0 ex 2934 90 99 * 16 (6i?,7i?)-3-Acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-8-oxo-5 ­ thia-l-azabicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 2934 90 99 * 19 Adenosine phosphate ( INN) 0 ex 2934 90 99 *31 p-Methoxybenzyl 3 -chloromethyl-7- (2-phenylacetamido)-3 -cephem-4-carboxylate 0 ex 2934 90 99 *34 2',3'-Dideoxyinosine ex 3004 90 99 * 15 0 ex 2934 90 99 *35 7-Chloro-5-methyl-2H-l,4-benzothiazin-3-(4H)-one - 0 ex 2934 90 99 *36 l-[2-(l,3-Dioxan-2-yl)ethyl]-2-methylpyridinium bromide 0 ex 2935 00 00 *30 Sulfathiazole (INN) and its salts 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 131 Rate of CN code TARIC Description ' autonomous duty (% ) ex 2935 00 00 *35 3-{l-[7-(Hexadecylsulphonylamino)-lH-indole-3-yl]-3-oxo-lH,3H ­ naphtho[l ,8 -c&lt;i]pyran-1 -ylj -N,N-dimethyl- lH-indole-7-sulphonamide 0 ex 2935 00 00 *50 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH,3H ­ benz[&lt;ie]isochromen- 1 -yl]indole-7-carboxylic acid 0 ex 2935 00 00 *60 Sulfadimethoxine (INN) and its sodium salt 3,3 ex 2935 00 00 *75 Methyl 2-(4-methoxy-6-methyl-l,3,5-triazin-2-ylcarbamoylsulphamoyl)benzoate (Metsulfuron-methyl) 3,3 ex 2935 00 00 *85 Chlorsulfuron (ISO) 3,3 ex 2936 24 00 * 10 Dexpanthenol ( INN) 0 ex 2936 29 10 * 10 Folic acid ( INN) 0 ex 2937 10 90 * 10 Protirelin tartrate (INNM) 0 ex 2937 29 90 * 10 Methylprednisolone (INN) and its salts and esters 0 ex 2937 29 90 *20 Mometasone furoate (INNM) 0 ex 2937 29 90 *30 Alclometasone 17,21 -dipropionate ( INNM) 0 ex 2937 99 00 * 10 Calcitonin (INN) (porcine) 0 ex 2937 99 00 *20 Calcitonin ( INN) (salmon), and its salts 0 ex 2937 99 00 *30 Des-l-alanine-(125-serine] interleukin-2 (human) 0 ex 2939 90 90 * 10 Irinotecan ( INN) ex 3004 40 90 * 10 0 ex 2940 00 90 *30 Ribose 0 ex 2941 10 00 *20 Piperacillin sodium (INNM) ex 3004 10 10 * 10 3,6 ex'2941 10 00 *30 Piperacillin ( INN) 4,1 ex 2941 50 00 * 10 Clarithromycin (INN) 2,7 ex 2941 90 00 *01 Cefaclor ( INN) and its hydrates , salts and esters 0 ex 2941 90 00 *02 Amikacin ( INN) and its salts ex 3004 20 90 * 10 0 ex 2941 90 00 *03 Amphotericin B (INN) 0 ex 2941 90 00 *04 Clindamycin (INN) and its salts and esters 0 ex 2941 90 00 *05 Lincomycin ( INN) and its salts and esters , for the manufacture of medicaments of heading No 3003 or 3004 (a) 0 ex 2941 90 00 *06 Tobramycin (INN) and its salts 0 ex 2941 90 00 *08 Monensin ( INN) and its salts 0 No L 156 / 132 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 2941 90 00 *09 Spectinomycin dihydrochloride (INNM), pentahydrate 0 ex 2941 90 00 * 13 Midecamycin ( INN) and its acetates 2,7 ex 2941 90 00 *14 Cefoxitin sodium (INNM) 0 ex 2941 90 00 * 15 Cefradine ( INN) 0 ex 2941 90 00 * 16 Kitasamycin ( INN) and its tartrate 0 ex 2941 90 00 * 18 Latamoxef ( INN) and its salts and esters 0 ex 2941 90 00 * 19 Josamycin ( INN) 2,7 ex 2941 90 00 *21 Mitomycin (INN) ex 3004 20 90 *30 0 ex 2941 90 00 *23 Bleomycin sulphate (INNM) ex 3004 20 90 *20 0 ex 2941 90 00 *24 Dibekacin sulphate (INNM) 0 ex 2941 90 00 *25 Sisomycin sulphate (INNM) 0 ex 2941 90 00 *26 Spectinomycin sulphate (INNM) 0 ex 2941 90 00 *27 Netilmycin sulphate (INNM) 0 ex 2941 90 00 *28 Ribostamycip sulphate (INNM) 0 ex 2941 90 00 *29 Neomycin sulphate (INNM) 0 ex 2941 90 00 *31 Aztreonam (INN) 0 ex 2941 90 00 *32 Imipenem (INN) 0 ex 2941 90 00 *33 Cefotetan (INN) 0 ex 2941 90 00 *34 Ceftizoxime sodium (INNM) 0 ex 2941 90 00 *35 Kanamycin sulphate (INNM) 0 ex 2941 90 00 *36 Cefotiam dihydrochloride (INNM) 0 ex 2941 90 00 *37 Cefmenoxime hemihydrochloride ( INNM) 0 ex 2941 90 00 *38 Vancomycin ( INN) and its salts and esters ex 3004 20 90 *50 0 ex 2941 90 00 *39 Cefixime ( INN) 0 ex 2941 90 00 *41 Pirarubicin ( INN) 0 ex 2941 90 00 *42 Rokitamycin (INN) 2,7 ex 2941 90 00 *43 Ceftibuten (INN) 0 ex 2941 90 00 *44 l-(Isopropoxycarbonyloxy)ethyl ester of cefpodoxime (INN) 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 133 Rate of CN code TARIC Description autonomous duty (% ) ex 3002 10 10 * 10 Tetanus-immunoglobulin 0 ex 3002 10 10 *20 Anti-tetanus immunoplasma 0 ex 3002 10 10 *60 Rabies immunoplasma 0 ex 3002 10 91 * 10 Anti-haemophilic globulin and anti-Rh0(D)-globulin derived from human blood 0 ex 3002 10 91 *20 Gamma-globulin , in solution, derived from human blood 0 ex 3002 10 91 *30 Lyophilized gamma-globulin derived from human blood 0 ex 3002 10 99 * 10 Unsterile blood-serum obtained from the blood of a bovine foetus or non-immunized newly-born calf 0 ex 3002 10 99 *30 Plasma , frozen , derived from the blood of horses , for the manufacture of serum gonadotrophin ( INN) (a ) 0 ex 3002 90 90 * 10 Purified lysate of the Human Immunodeficiency Virus , obtained from human T-cells infected with the Gallo HTLV-IIIb strain 0 ex 3003 10 00 * 10 Mixture of piperacillin ( INN) and tazobactam (INN) 3,2 ex 3003 39 00 * 10 Mixture of oestrogens of equine origin , in the form of powder 0 ex 3003 40 00 * 10 Granules containing by weight 40 % or more but not more than 50 % of theophylline 0 ex 3003 90 90 * 10 Granules containing by weight 0,7% or more but not more than 1,2% of glycerol trinitrate 0 ex 3004 39 90 * 10 Preparation containing des-l-alanine-(125-serine) interleukin-2 (human), obtained from genetically-manipulated Escherichia coli 0 ex 3004 90 19 * 10 Purified collagen dispersed in a phospate physiological saline solution , whether or not containing lidocaine ( INN) 3 ex 3004 90 99 * 10 Carboplatin (INN) mixed with mannitol 0 ex 3005 10 00 * 10 Self-adhesive plastic film , coated or covered on one side with glycerol trinitrate mixed with an acrylic adhesive , containing 4mg/cm2 or more of glycerol trinitrate, protected by a release sheet, not put up in forms or packings for retail sale 0 320120 00 Tanning extracts of wattle (mimosa) 0 ex 3201 90 90 * 10 Tanning extracts of eucalyptus 3,2 ex 3201 90 90 *20 Tanning extracts derived from gambier and myrobalan fruits 0 ex 3206 49 90 * 10 Black preparation of iron-oxide pigments, in liquid form , with a maximum particle-size not exceeding 20 nanometres and containing by weight 25 % or more of iron evaluated as Fe203 , for the manufacture of goods of heading No 3304 or 9608 (a) 0 ex 3207 40 90 * 10 Glass , in the form of flakes of a length of 0.1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres 0 ex 3207 40 90 *20 Glass , in the form of powder or granules, containing by weight 99 % or more of silicon dioxide 0 No L 156 / 134 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 3208 90 10 *20 Copolymer of . p-cresol and divinylbenzene , in the form of a solution in ex 3911 90 90 *86 N,N-dimethylacetamide containing by weight 48 % or more of polymer 0 ex 3402 11 00 * 10 Aqueous solution containing by weight 30 % or more but not more than 50 % of disodium alkyl [oxydi(benzenesulphonate)] 0 ex 3402 90 10 *20 Mixture of docusate sodium (INN) and sodium benzoate 0 ex 3402 90 90 * 10 Crystalline powder obtained by the reaction of trisodium phosphate with a mixture of sodium hypochlorite and sodium chloride ('chlorinated trisodium phosphate'), containing by weight :  3,5 % or more of available chlorine , measured iodometrically and ¢  17,0 % or more of phosphorus evaluated as P205 0 ex 3504 00 00 * 10 Purified antigens obtained from genetically-manipulated yeast-cells , for the manufacture of detection-tests for hepatitis-C (a) 0 ex 3505 10 50 *20 0-(2-Hydroxyethyl)-derivative of hydrolysed waxy maize-starch 0 ex 3507 90 00 * 10 Bromelains (INN) 0 ex 3507 90 00 *40 Lipoprotein lipase 0 ex 3507 90 00 *50 Serrapeptase (INN) 0 ex 3507 90 00 *60 Aspergillus alkaline protease 0 ex 3507 90 00 *70 Enzymatic preparation based on thermolysine 0 ex 3507 90 00 *80 L-Lactate: oxygen-2-oxidoreductase , non-decarboxylating 0 ex 3701 99 00 * 10 Plate of quartz or of glass , covered with a film of chromium and coated with a photo-sensitive or electron-sensitive resin, for the manufacture of masks for integrated circuits (a) 0 ex 3702 31 90 *10 Colour negative film:  of a width of 75 mm or more but not exceeding 105 mm and  of a length of 100 m or more, for the manufacture of instant-picture film-packs (a) 0 3805 10 90 Sulphate turpentine 0 3805 20 00 Pine oil 1,7 ex 3806 90 00 *20 Hydroabietyl alcohol 0 "ex 3809 91 00 *10 Mixture of (5-ethyl-2-methyl-2-oxo-l,3,2X5-dioxaphosphoran-5-ylmethyl ) methyl methylphosphonate and bis(5 -ethyl-2-methyl-2-oxo- 1 ,3 ,2X5  dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 3811 21 00 *10 Salts of dinonylnaphthalenesulphonic acid , in the form of a solution in mineral oils 0 ex 3812 20 00 *10 Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl-2,2 ­ dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 ex 3812 30 80 * 10 Tetraaluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate , coated with a surface- active agent 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 135 Rate of CN code TARIC Description autonomous duty (% ) ex 3815 12 00 * 10 Catalyst , in the form of granules or rings of a diameter of 3 mm or more but not exceeding 10 mm, consisting of silver on an aluminium-oxide support and containing by weight 8 % or more but not more than 20 % of silver 0 ex 3815 19 00 *01 Catalyst , in the form of grains of which 90 % or more by weight have a particle-size not exceeding 10 micrometres , consisting of a mixture of oxides on a magnesium-silicate support , containing by weight :  20 % or more but not more than 35 % of copper and  2 % or more but not more than 3 % of bismuth , and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 0 ex 3815 19 00 *'03 Catalyst , consisting of chromium trioxide or dichromium trioxide fixed on a silicon-dioxide support, of a pore-volume, as determined by the nitrogen-absorption method , of 2 cm3 /g or more 0 ex 3815 19 00 "ll Catalyst consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide , aluminium oxide or aluminium phosphate 0 ex 3815 19 00 * 13 Catalyst consisting of titanium tetrachloride supported on magnesium dichloride , in the form of a suspension in mineral oil , for use in the manufacture of polypropylene ( a) 0 ex 3815 19 00 * 14 Catalyst , in the form of spheres of a diameter of 4,2 mm or more but not exceeding 9 mm, consisting of a mixture of oxides of molybdenum, tungsten, vanadium, copper and strontium, on a support of silicon dioxide and / or aluminium oxide, for use in the manufacture of acrylic acid (a ) 0 ex 3815 19 00 * 15 Catalyst consisting of organo-metallic compounds of titanium* magnesium and aluminium on a support of silicon dioxide , in the form of a suspension in tetrahydrofuran 0 ex 3815 90 00 * 15 Catalyst , in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, vanadium, nickel and antimony, for use in the manufacture of acrylic acid (a ) 0 ex 3815 90 00 *20 Catalyst , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride , containing by weight :  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 ex 3815 90 00 *25 Catalyst , in the form of rodlets of a diameter of 4 mm or more but not exceeding 6 mm, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, bismuth , nickel , iron and silicon , for use in the manufacture of acrylaldehyde (a) 0 ex 3815 90 00 *35 Catalyst , in the form of a suspension in oil , consisting of titanium trichloride and aluminium trichloride, containing by weight (on an oil-free basis):  15 % or more but not more than 30 % of titanium and  40 % or more but not more than 72 % of chlorine 0 ex 3815 90 00 *40 Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol 0 ex 3815 90 00 *55 Catalyst , in the form of rodlets of a length of 5 mm or more but not exceeding 8 mm, consisting of a mixture of oxides of iron, molybdenum and bismuth , for use in the manufacture of acrylic acid (a) 0 No L 156 / 136 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 3815 90 00 *60 Catalyst , in the form of pellets , consisting of mixed vanadium and phosphorus oxides, containing by weight 0,5 % or less of one of the following elements : lithium , potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride from butane (a) 0 ex 3815 90 00 *80 Catalyst , in the form of rodlets , consisting of an acid aluminosilicate (zeolite ):  with a mole-ratio of silicon dioxide : dialuminium trioxide of not less than 500 : 1 and  containing by weight 0,2 % or more but not more than 0,8 % of platinum 0 ex 3815 90 00 * 86 Catalyst based on a mordenite zeolite , in the form of granules , for use in the manufacture of mixtures of methylamines containing by weight 50 % or more of dimethylamine (a) 0 ex 3822 00 00 * 10 Lyophilized extract of the blood cells of Limulus polyphemus (Limulus amoebocyte lysate) 0 ex 3823 90 20 * 10 Acid aluminosilicate (artificial zeolite of the Y type) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 ex 3823 90 91 *01 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius , whether or not dried, for use in the manufacture of human medicaments of No 3004 (a ) 0 ex 3823 90 91 *02 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea , whether or not dried 0 ex 3823 90 91 *03 Cholic acid and 3a , 12a-dihydroxy-5 13-cholan-24-oic acid (deoxycholic acid), crude 0 ex 3823 90 91 *04 Products obtained by the N-ethylation of sisomycin (INN) 0 ex 3823 90 91 *05 Intermediate products from the manufacture of monensin salts 0 ex 3823 90 91 *06 Crude bile acids 0 ex 3823 90 91 *09 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried 0 ex 3823 90 91 * 15 Residues of manufacture containing by weight 40% or more of 11 (1,17,20,21 -tetrahydroxy-6-methylpregna-l,4-dien-3-one-21 -acetate 0 ex 3823 90 91 * 16 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine, in the form of 3 solution in toluene 0 ex 3823 90 98 *08 Colloidal diantimony pentaoxide 0 ex 3823 90 98 * 13 Mixture of nitromethane and 1,2-epoxybutane 0 ex 3823 90 98 * 17 Tetrakis(2-chloroethyl)ethylene bis(phosphate), not Chemically defined 5 ex 3823 90 98 * 18 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight :  70 % or more but not more than 78 % of dialuminium trioxide and  19 % or more but not more than 26 % of zirconium dioxide . 5,2 28 . 6 . 93 Official Journal of the European Communities No L 156 / 137 Rate of CN code TARIC Description autonomous duty (% ) ex 3823 90 98 *19 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight:  54 % or more but not more than 62 % of dialuminium trioxide and  36 % or more but not more than 44 % of zirconium dioxide 5,2 ex 3823 90 98 *21 Crude lithium hypochlorite 0 ex 3823 90 98 *23 Mixture of 2-(perfluoroalkyl)ethanethiols of a perfluoroalkyl chain-length of 6 or more carbon atoms but not exceeding 20 carbon atoms 0 ex 3823 90 98 *25 Mixed oxides of barium, titanium and other metals, in the form of powder, containing by weight :  5 % or more of barium and  15 % or more of titanium, for use as dielectric materials in the manufacture of multilayer ceramic capacitors (a) 0 ex 3823 90 98 *26 Lithium niobate wafers , undoped 0 ex 3823 90 98 *27 Preparation, in the form of powder, containing by weight 75 % or more of zinc bis[3,5-bis(l-phenylethyl)salicylate] 0 ex 3823 90 98 *31 Film consisting of the oxides of barium, calcium and either titanium or zirconium, mixed with binding materials 0 ex 3823 90 98 *32 Mixture of amines derived from dimerized fatty acids, of an average molecular weight of 520 or more but not exceeding 550 0 ex 3823 90 98 *34 Preparation consisting essentially of alkaline as'phalt sulphonate, of:  a specific gravity of 0,9 or more but not exceeding 1,5 and  a solubility in water of 70 % by weight or more 0 ex 3823 90 98 *35 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid , either :  on a support of mineral wax , whether or not modified chemically , or  in the form of a solution in an organic solvent 0&gt; ex 3823 90 98 *36 Mixture of lithium diisopropylamide (lithium salt of diisopropylamine) and magnesium bis(diisopropylamide) (magnesium salt of diisopropylamine), in the form of a solution in organic solvents 0 ex 3823 90 98 *37 Calcined bauxite (refractory grade) 0 ex 3823 90 98 *38 Magnetisable iron oxide , in the form of powder , containing by weight :  30 % or more but not more than 38 % of bivalent iron in relation to the total iron and  1 % or more but not more than 4 % of cobalt 0 ex 3823 90 98 *39 Spent catalyst , in the form of rodlets of diameter of 1 mm or more but not exceeding 3 mm, containing a mixture of sulphides of tungsten and of nickel on a support of zeolite , containing by weight not more than 10 % of tungsten and not more than 10 % of nickel , for regeneration as a catalyst for hydrocarbon-cracking (a) 0 No L 156 / 138 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 3823 90 98 *40 Mixture containing by weight :  7 % or more but not more than 9 % of 2-methyl-l,3-phenylene diisocyanate ,  31 % or more but not more than 34 % of 4-methyl-l ,3-phenylene diisocyanate ,  10 % or more but not more than 13 % of 2,4'-methylenediphenyl diisocyanate,  46 % or more but not more than 49 % of 4,4'-methylenediphenyl diisocyanate 0 ex 3823 90 98 *42 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine, in the form of a solution in toluene 0 ex 3823 90 98 *43 Mixture of magnesium bromide 2-oxoperhydroazepin-l-ide and eps/7on-caprolactam 0 ex 3823 90 98 *45 Disodium 9,10-dihydro-9,10-dioxoanthracene-2,7-disulphonate , containing by weight 10 % or more but not more than 20 % of sodium sulphate 0 ex 3823 90 98 *48 Eutectic alloy wholly of potassium and sodium , containing by weight 77 % or more but not more than 79 % of potassium 0 ex 3823 90 98 *49 Blend of terephthaloyl  ºdichloride and isophthaloyl dichloride 0 ex 3823 90 98 *51 Acid-hydrolysed casein , containing by weight :  8 % or more but not more than 11 % of nitrogen and  10 % or more but not more than 20 % of sodium chloride , for the manufacture of prepared culture media for development of micro-organisms (a) 0 ex 3823 90 98 *52 Preparation consisting by weight of 90 % or more of 3a ,4 ,7,7a ­ tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber and  either an aluminium-alkyl compound  or an organic complex of tungsten 0 ex 3823 90 98 *55 Mixture of sucrose esters , derived from the esterification of sucrose with industrial stearic acid 0 ex 3901 20 00 * 10 Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , of a specific gravity of 0,945 or more but not exceeding 0,985 , for the manufacture of films for typewriter ribbon or similar ribbon (a) 0 ex 3901 20 00 *20 Polyethylene , containing by weight 35 % or more but not more than 45 % of mica 0 ex 3901 20 00 *40 Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , of a specific gravity of 0,958 or more at 23 °C , containing :  50 mg/kg or less of aluminium,  2 mg/ kg or less of calcium ,  2 mg/ kg or less of chromium ,  2 mg/ kg or less of iron ,  2 mg/kg or less of nickel ,  2 mg/ kg or less of titanium and  8 mg/kg or less of vanadium , for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 3901 90 00 *93 Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid , 0 ex 3902 90 00 *96 Polybut-l-ene, a copolymer of but-l-ene with ethylene containing by weight 10 % or less of ethylene , or a blend of polybut-l-ene with polyethylene and /or polypropylene containing by weight 10 % or less of polyethylene and / or 25 % or less of polypropylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 139 Rate of CN code TARIC Description autonomous duty (% ) ex 3902 90 00 *97 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer , containing by ex 3903 90 00 *60 weight 40 % or less of styrene, in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3903 90 00 * 10 Copolymer , solely of styrene with allyl alcohol , of an acetyl value of 175 or more 0 ex 3903 90 00 *20 Copolymer , entirely of styrene with maleic anhydride , or entirely of styrene with maleic anhydride and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer , in one of the forms mentioned in note 6 (b) to Chapter 39 , for the manufacture of sheetings for head-liners for cars (a ) 0 ex 3903 90 00 *30 Brominated polystyrene , containing by weight 58 % or more but not more than 71 % of bromine , in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3903 90 00 *40 Copolymer of styrene with 2-ethylhexyl acrylate or with n-butyl acrylate , containing: &gt; ¢ 10 mole % or more but not more than 16 mole % of acrylate ,  0,2 mg / kg or less of sodium and  0,1 mg/kg or less of calcium 0 ex 3903 90 00 *50 Block copolymer of styrene and vinyl acetate, containing by weight 5 % or more but not ex 3905 19 00 *20 more than 55 % of vinyl acetate 0 ex 3904 40 00 *91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight:  87 % or more but not more than 92 % of vinyl chloride ,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 6 (a ) or (b) to Chapter 39 0 ex 3904 50 00 *91 Copolymer of vinylidene chloride with acrylonitrile, in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres 0 ex 3904 50 00 *92 Copolymer of vinylidene chloride with vinyl chloride , containing by weight 79,5 % or more of vinylidene chloride , in one of the forms mentioned in note 6 ( a ) or (b) to Chapter 39 , for the manufacture of fibres , monofilament or strip ( a ) 0 ex 3904 69 00 *91 Copolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene), in "one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 *93 Polyvinyl fluoride , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3904 69 00 *95 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3905 90 00 *93 Polyvinyl formal ), in one of the forms mentioned in note 6 (b ) to Chapter 39 , of a molecular weight of 10 000 or more but not exceeding 40 000 and containing by weight :  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 ex 3906 10 00 * 10 Polymethyl methacrylate , in the form of expansible beads containing 2-methylpentane as blowing agent 0 ex 3906 90 00 * 10 Poly[N-(3-hydroxyimino-l,l-dimethylbutyl)acrylamide] 0 No L 156 / 140 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 3906 90 00 *20 Copolymer of 2-diisopropylaminoethyl methacrylate with decyl methacrylate, in the form of a solution in N,N-dimethylacetamide containing by weight 55 % or more of copolymer 0 ex 3906 90 00 *30 Copolymer of acrylic acid with 2-ethylhexyl acrylate , containing by weight 10 % or more but not more than 1 1 % of 2-ethylhexyl acrylate 0 ex 3906 90 00 *40 Copolymer of acrylonitrile with methyl acrylate , modified with polybutadiene-acrylonitrile (NBR) 0 ex 3906 90 00 *50 Polymerization product of acrylic acid with alkyl methacrylate and small quantities of other monomers , for use as a thickener in the manufacture of textile printing pastes (a) 0 ex 3906 90 00 *70 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a thickener in textile pigment printing pastes or in the manufacture of medicaments of heading No 3003 or 3004 (a ) 0 ex 3906 90 00 *80 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a ) 6 ex 3907 20 11 *10 Poly(ethylene oxide) 0 ex 3907 20 90 * 15 Bis?2-[&lt;B-hydroxy-poly(ethyleneoxy)]ethyl ? hydroxymethylphosphonate 0 ex 3907 20 90 *20 Poly(oxypropylene) having alkoxysilyl end-groups 0 ex 3907 20 90 *40 Poly[oxy-l,4-phenyleneisopropylidene-l,4-phenyleneoxy-(2-hydroxytrimethylene)], of an average molecular weight of more than 26 000 , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3907 20 90 *60 a 4-Hydroxybutyl-&lt;B-hydroxypoly(oxytetramethylene), containing less than 1 mg/kg of halogen and less than 1 mg/kg of metal , and of a colour not exceeding 20 units on the Hazen scale 0 ex 3907 20 90 *70 Homopolymer of l-chloro-2,3-epoxypropane (epichlorohydrin) 0 - ex 3907 20 90 *80 Copolymer of l-chloro-2,3-epoxypropane with ethylene oxide 0 ex 3907 91 90 *10 Diallyl phthalate prepolymer 0 ex 3907 99 00 *30 Poly(oxy-l,4-phenylenecarbonyl), in the form of powder 0 ex 3907 99 00 *40 Poly(ethylene naphthalene-2,6-dicarboxylate ) 0 ex 3908 90 00 * 10 Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl ), in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3909 40 00 * 10 Polycondensation product of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 micrometres 0 ex 3911 90 10 *20 Polyfurfuryl alcohol 0 ex391211 00 * 10 Non-plasticized cellulose triacetate , in the form of flakes , for the manufacture of cellulose triacetate yarn (a ) 0 ex 3912 39 10 *10 Ethylcellulose , not plasticized 0 ex 3912 39 90 * 10 Cellulose, both hydroxyethylated and ethylated , insoluble in water 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 141 Rate of CN code TARIC Description autonomous duty (% ) ex 3912 39 90 *20 Hydroxypropylcellulose 0 ex 3912 39 90 *40 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 ex 3912 90 10 *20 Cellaburate (INN), non-plasticized , in the form of powder:  with a butyryl content by weight of 25 % or more, as determined by the ASTM D 817-72 method and  of a viscosity not exceeding 57 poise , as determined by the ASTM D 817-72 method , for use as a binding agent in the manufacture of paints or lacquers for cars and aircraft , or for the manufacture of heat-transfer printing inks (a) 0 ex 3913 90 80 *30 Chondroitinsulphuric acid, sodium salt 0 ex 3914 00 00 *20 Colestipol hydrochloride (INNM) 0 ex 3915 90 93 * 10 Waste and scrap of photographic (including cinematographic) and X-ray film ex 3915 90 99 * 10 0 ex 3919 90 31 *30 Polyethylene terephthalate film, dyed in the mass , of a thickness not exceeding 25 ex 3920 62 00 *05 micrometres and metallized on one side ex 3921 90 19 *60 6 ex 3919 90 31 *40 Reflecting polyester sheeting embossed in a regular pyramidal pattern , for the manufacture ex 3920 62 00 * 13 of safety stickers and badges , safety clothing and accessories thereof, or of school satchels , ex 3920 63 00 *30 bags or similar containers (a) ex 3920 69 00 *30 0 ex 3919 90 50 *92 Polyvinyl chloride sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded hollow glass balls of a diameter not exceeding 100 micrometres 0 ex 3920 10 21 *92 Polyethylene film , of a thickness of 20 micrometres or more but not exceeding 40 micrometres , for the production of photo-resist film used in the manufacture of semiconductors or printed circuits (a ) 0 ex 3920 10 21 *94 Laminated sheet or strip consisting of a film composed of a blend of a copolymer of ex 3920 10 29 *93 ethylene with vinyl acetate and a modified ethylene-propylene-elastomer (EPM) or a ex 3921 90 60 *26 modified ethylene-propylene-diene elastomer (EPDM), coated or covered on both sides with a film of a copolymer of ethylene with vinyl acetate 0 ex 3920 10 21 *95 Film of polyethylene , of a thickness of 20 micrometres or more but not exceeding 45 micrometres , containing calcium carbonate in the mass , for the manufacture of napkins for babies or of sanitary towels or of tampons or of disposable surgical gowns (a) 0 ex 3920 10 90 *93 Synthetic paper pulp , in the form of moist sheets , made from unconnected finely branched polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 10 90 *95 Film of a thickness not exceeding 0,20 mm, of a blend of polyethylene and a copolymer of ethylene with oct-l-ene, embossed in a regular rhomboidal pattern , for coating both sides of a layer of unvulcanized rubber (a) 0 ex 3920 20 90 *91 Synthetic paper ptilp , in the form of moist sheets , made from unconnected finely-branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 3920 30 00 *20 Laminated sheet or strip , consisting of a film of a thickness of 100 micrometres or more but ex 3921 90 60 *27 not exceeding 200 micrometres , composed of a blend of a thermoplastic elastomer (TPE ) of styrene-butadiene-styrene (SBS) with polyethylene or polypropylene , coated or covered on both sides with a film of polypropylene of a thickness not exceeding 20 micrometres 0 No L 156 / 142 28 . 6 . 93Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 3920 42 11 * 92 Reflecting sheeting , consisting solely of a single layer of polyvinyl chloride , wholly ex 3920 42 91 *92 embossed on one side in a regular pyramidal pattern 0 ex 3920 42 91 *' 93 Sheeting of polyvinyl chloride , stabilized against ultraviolet rays , without any holes , even microscopic, of a thickness of 60 micrometres or more but not exceeding 80 micrometres , containing 30 or more but not more than 40 parts of plasticizer to 100 parts of polyvinyl chloride 0 ex 3920 59 00 * 10 Copolymer of acrylic and methacrylic esters , in the form of film of a thickness not exceeding 150 micrometres 0 ex 3920 62 00 *03 Polyethylene terephthalate film , of a thickness of 72 micrometres or more but not exceeding 79 micrometres , for the manufacture of flexible magnetic disks (floppy disks ) ( a ) 0 ex 3920 62 00 *07 Polyester film of a thickness not exceeding 70 micrometres , coated on one side with a ex 3920 63 00 *50 substance which becomes coloured in the presence of salicyclic acid at a temperature not ex 3921 90 19 *20 exceeding 100 °C 0 ex 3920 69 00 *40 Iridescent film of polyester and polymethyl methacrylate ex 3921 90 19 * 15 0 ex 3920 69 00 *50 Polycondensation product of terephthalic acid with a mixture of cyclohex-l,4-ylenedimethanol and ethane- 1 ,2-diol , in the form of a film 0 ex 3920 91 00 *92 Plasticized film of polyvinyl butyral , containing by weight !  either 14,5 % or more but not more than 17,5 % of dihexyl adipate  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 ex 3920 92 00 * 10 Film consisting of poly(eps//o «-caprolactam blended with :  either 10 % or less by weight of polyethylene  or 10 % or less by weight of ethylene-vinyl acetate copolymer 0 ex 3920 99 19 * 10 Polyimide sheet and strip , uncoated , or coated or covered solely with plastic ex 3921 90 50 *20 0 ex 3920 99 50 *21 Polyvinyl fluoride sheet 0 ex 3920 99 50 *22 Ion-exchange membranes of fluorinated plastic material , for use in chlor-alkali ex 3921 90 60 *25 electrolytic cells ( a ) 0 ex 3920 99 50 *23 Biaxially-orientated polyvinyl alcohol film , containing by weight 97 % or more of polyvinyl alcohol , uncoated , of a thickness not exceeding 1 mm 0 ex 3920 99 50 *24 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and containing by weight :  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate and  5 % or more but not more than 25 % of glycerol as plasticizer , for the manufacture of roof-windows ( a ) 0 ex 3920 99 50 *26 Poly(l-chlorotrifluoroethylene) film 0 ex 3920 99 50 *27 Film of a mixture of polyvinylidene fluoride with an acrylic polymer , of a thickness of 40 micrometres or more but not exceeding 60 micrometres 0 ex 3920 99 50 *28 Film and sheet of a copolymer of ethylene with chlorotrifluoroethylene , of a thickness of 12 micrometres or more but not exceeding 400 micrometres 0 28 . 6 . 93 Official Journal of the European Communities No L 156/ 143 Rate of CN code TARIC Description autonomous duty (% ) ex 3920 99 50 *32 Sheet of a thickness of 1 mm or more but not exceeding 3 mm, consisting of a copolymer of ex 3921 90 60 *22 ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass-fibre fabric 0 ex 3920 99 50 *36 Film entirely of polyvinyl alcohol , of a thickness not exceeding 1 mm and of a width of 2,20 m or more , with an extension at break , in the transverse direction, of 350 % or more 0 ex 3920 99 50 *37 Biaxially-oriented film of polyvinyl alcohol , coated on both sides , of a total thickness of less than 1 mm 0 ex 3920 99 50 *38 Iridescent film of polyester , polyethylene and an ethylene-vinyl acetate copolymer ex 3921 90 60 *29 0 ex 3921 90 19 *35 Composite plate of polycarbonate and polybutylene terephthalate , reinforced with glass fibres 0 ex 3921 90 19 *45 Composite plate of polyethylene terephthalate or of polybutylene terephthalate , reinforced with glass fibres 0 ex 3921 90 60 *28 Translucent laminated sheet consisting of a polyester film coated on one surface with metal and metal oxides, and covered on both sides with a film of polyvinyl butyral 0 ex 3926 90 91 *20 Reflecting sheeting or tape, consisting of a facing-strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material , or of knitted or woven fabric covered on one side with plastic materia] 0 ex 4104 10 91 * 10 Leather of East India-kip , whole , whether or not the heads and legs have been removed, ex 4104 21 00 * 10 each of a net weight exceeding 4,5 kg but not exceeding 8 kg, not further prepared than vegetable-tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles 0 4105 11 91 Sheep or lamb skin leather, without wool on, tanned or retanned but not further .prepared , 4105 11 99 whether or not split , other than leather of heading No 4108 or 4109 4105 12 10 4105 12 90 4105 19 10 4105 19 90 0 4106 11 90 Goat or kid skin leather , without hair on , tanned or retanned but not further prepared , 4106 12 00 whether or not split , other than leather of heading No 4108 or 4109 4106 19 00 0 4107 10 10 Leather of other animals , without hair on, not further prepared than tanned , other than 4107 29 10 leather of heading No 4108 or 4109 4107 90 10 0 ex 4416 00 90 * 10 Used casks and barrels of oak, whether assembled or not; their staves and heads 0 4501 10 00 Natural cork, raw or simply prepared 0 ex 4811 21 00 * 10 Impregnated paper coated or covered with a pressure-sensitive self-adhesive layer , the whole :  of a tensile of 2 700N/m or more but not exceeding 3 700N/m in the machine direction (as determined by the DIN 53112 method ),  of a stretch factor of 1,5 % or more but not exceeding 3,0 % in the machine direction (as determined by the DIN 53112 method) and  of adhesivity on stainless steel ( as determined by the DIN 30646 method) of 50 N/m or more but not exceeding 225 N/m , at a temperature of 23 °C ( ±3 °C) and . a relative humidity of 50 % ( ± 5 % ) 0 28 . 6 . 93No L 156 / 144 Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty (% ) ex 4823 90 90 * 12 Strips of paper glued to one another to form a honeycomb of a height not exceeding 13 cm , for agricultural purposes ( a ) 0 5002 00 00 Raw silk (not thrown) 0 ex 5004 00 10 * 10 Yarn spun entirely from silk, not put up for retail sale ex 5004 00 90 * 10 2,5 ex 5005 00 10 * 10 Yam spun entirely from silk waste (noil ), not put up for retail sale ex 5005 00 90 * 10 0 ex 5306 10 11 * 10 Unbleached flax yarn (other than tow yarn ) measuring 333,3 decitex or more (not ex 5306 10 31 * 10 exceeding 30 metric ntimber), for the manufacture of multiple or cabled yarn of the footwear industry or for whipping cables (a ) 1&gt;8 ex 5402 39 10 * 10 Texturized yarn of polypropylene, impregnated with silicone-based water-repellant 0 ex 5402 41 10 * 10 Polyamide yarn , not textured , untwisted or with a twist not exceeding 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) with a copolyamide, for the manufacture of:  knee-length stockings of subheadings 6115 20 11 and 6115 93 30 ,  women's stockings of subheadings 6115 20 19 and 6115 93 91 , or  panty hose (tights ) of subheading 6115 11 00 (a ) 0 ex 5402 41 30 * 10 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the ex 5402 41 90 * 10 polycondensation of w-phenylenediamine and isophthalic acid 0 ex 5402 49 99 * 10 Yarn of polytetrafluoroethylene ex 5402 69 90 *20 0 ex 5402 49 99 *30 Yarn of a copolymer of glycollic acid with lactic acid , for the manufacture of surgical sutures (a) 0 ex 5402 49 99 *50 Non-textured filament yarn of polyvinyl alcohol , for the manufacture of sleeves for ex 5402 59 90 *20 printing rollers (a) ex 5402 69 90 *40 0 ex 5402 49 99 *60 Yarn wholly of polyglycollic acid ex 5402 69 90 * 10 0 ex 5402 49 99 *70 Synthetic filament yarn , single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments , of a weight per metre of 0,12 g or more but not exceeding 3,75 g and of a length of 100 m or more , for the manufacture of carbon-fibre yarn (a) 0 ex 5404 10 90 * 10 Monofilament of polytetrafluoroethylene 0 ex 5404 10 90 *20 Monofilament of poly(l,4-dioxanone) 0 ex 5404 10 90 *30 Monofilament of a copolymer of l,3-dioxan-2-one with l,4-dioxan-2,5-dione, for the manufacture of surgical sutures (a) 0 ex 5404 90 90 * 10 Strip of polytetrafluoroethylene, with an extension at break not exceeding 25 % 0 28 . 6 . 93 Official Journal of the European Communities No L 156 / 145 Rate of CN code TARIC Description autonomous duty (% ) ex 5407 71 00 * 10 Woven fabrics of polyvinyl alcohol fibres , for machine embroidery 0 ex 5407 71 00 *20 Woven polytetrafluoroethylene-fibre fabric, coated or covered on one side with a ex 5903 90 99 * 10 copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side-chains ending in carboxylic-acid or sulphonic-acid groups in the potassium- or sodium-salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 10 19 * 10 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of goods of Chapters 60 to 65 or of materials used in the manufacture of such goods ( a ) 0 ex 5503 10 19 *30 Textile fibres containing by weight:  1 % or more but not more than 15 % of fibres of poly(p-phenylene terephthalamide) and  85 % or more of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 5 ex 5503 90 10 * 10 Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of ex 5503 90 90 *30 emulsion-polymerized polyvinyl alcohol and polyvinyl chloride 0 ex 5503 90 90 * 10 Textile fibres of polytetrafluoroethylene 0 ex 5503 90 90 *20 Polyvinyl alcohol fibres , whether or not acetalized ex 5601 30 00 * 10 0 ex 5503 90 90 *40 Fibres wholly of poly(thio-l,4-phenylene) 0 ex 5504 10 00 * 10 Fibres entirely of modal ( ISO) 0 ex 5603 00 10 * 10 Polyvinyl alcohol nonwovens , in the piece or cut into rectangles : ex 5603 00 91 * 10  0f a thickness of 200 micrometres or more but not exceeding 280 micrometres ex 5603 00 93 *10 . and  of a weight of 20 g/m2 or more but not exceeding 50 g/m2 0 ex 5603 00 10 *20 Nonwovens of aromatic polyamide fibres obtained by polycondensation of ex 5603 00 93 *30 w-phenylenediamine and isophthalic acid, in the piece or cut into rectangles ex 5603 00 95 *30 ex 5603 00 99 *10 0 ex 5603 00 93 *40 Nonwovens of polypropylene consisting of a melt-blown central layer , laminated on each ex 5603 00 95 * 10 side with spun-bonded fibres, of a thickness not exceeding 550 micrometres and of a weight not exceeding 80 g/m2 , in the piece or simply cut into rectangular shape, not impregnated 0 ex 5903 10 90 * 10 Knitted or woven fabrics , coated or covered on one side with artificial plastic material in ex 5903 20 90 * 10 which are embedded microspheres ex 5903 90 99 *20 0 ex 5907 00 00 * 10 Textile fabrics , coated with adhesive in which are, embedded spheres of a diameter not exceeding 75 micrometres , of a weight not exceeding 550 g/m2 0 ex 5911 10 00 * 10 Needle-punched synthetic- fibre felts on a woven synthetic- fibre base not containing polyester , coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products (a) '0 ex 5911 90 90 * 10 Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 6305 10 10 Sacks and bags , of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 5303 0 No L 156 / 146 Official Journal of the European Communities 28 . 6 . 93 Rate of CN code TARIC Description autonomous duty (% ) ex 6305 90 00 * 10 Sacks and bags , of a kind used for the packing of goods , used , of flax or of sisal * 91 *93 0 ex 6815 99 90 * 10 Microspheres :  of a diameter of less than 100 micrometres , of a refractive index of 2,1 or more but not exceeding 2,4 and  containing by weight more than 90 % of barium and titanium evaluated as barium oxide and titanium dioxide 0 ex 6903 20 90 * 10 Yarn of continuous ceramic filaments , each filament containing by weight : -r- 12 % or more of diboron trioxide ,  26 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 ex 6909 19 00 *20 Plate , of dialuminium trioxide and titanium carbide , of dimensions not exceeding 48x48 mm, or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads (a ) 0 ex 6909 19 00 *30 Supports for catalysts , consisting of porous cordierite or mullite ceramic pieces, of an overall volume not exceeding 65 000 ml , having, per 100 mm2 of the cross-section , not less than one continuous channel which may be open at both ends or stopped at one end 0 ex 7006 00 90 * 10 Glass plate , coated on one side with chromium and/ or with a mixture of diindium trioxide and tin dioxide , of dimensions of 320 x 352 mm or more but not exceeding 320 x 400 mm, and of a thickness of 1,1 mm ( ±0,1 mm), with a flatness deviation not exceeding 25 micrometres , for the manufacture of liquid crystal displays with active matrix (a ) 0 ex 7006 00 90 *30 Glass plate , uncoated , of dimensions of 320 x 352 mm or more but not exceeding ¢ 320x400 mm, and of a thickness of 1,1 mm ( ±0,1 mm), with a flatness deviation not exceeding 25 micrometres , for the manufacture of liquid crystal displays with active matrix (a) 0 ex 7011 20 00 * 10 Glass envelopes for monochrome cathode-ray tubes:  of a diagonal screen-measurement of 3,8 cm or more but not exceeding 51 cm and  of a nominal neck-diameter of 13 mm, 20 mm, 29 mm or 37 mm 0 ex 7019 10 59 * 10 Yarn of 33 tex or a multiple thereof, ±7,5 % , obtained from continuous spun-glass filaments of a nominal diameter of 3,5 micrometres or of 4,5 micrometres , in which filaments of a diameter of 3 micrometres or more but not exceeding 5,2 micrometres predominate , other than those treated so as to improve their adhesion to elastomers 0 ex 7019 10 59 *30 Yarn of 22 tex ±7,5 % , obtained from continuous spun-glass filaments of a nominal diameter of 5 micrometres , in which filaments of a diameter of 4,2 micrometres or more but not exceeding 5,8 micrometres predominate 0 ex 7019 10 59 *40 Yarn of 33 , 34 or 51 tex or a multiple thereof, ±7,5% , obtained from continuous spun-glass filaments of a nominal diameter of 6 micrometres , in which filaments of a diameter of 5,1 micrometres or more but not exceeding 6,9 micrometres predominate 0 ex 7205 10 00 * 10 Magnetisable iron alloy , in the form of granules , containing by weight :  88 % or more but not more than 91 % of iron and '  4% or less of cobalt 0 28 . 6 . 93 NoL 156 / 147Official Journal of the European Communities Rate of CN code TARIC Description autonomous duty {% ) ex 7410 21 00 * 10 Sheet or plate of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass- fibre fabric , laminated on both sides with copper foil , or sheet of polyimide, laminated on one side or on both sides with copper foil 0 7602 00 19 Waste of aluminium, other (including factory rejects ) 0 r ex 7905 00 90 &gt; * 10 Plate of an alloy of zinc, ground and polished on one surface and coated with an epoxide resin on the other surface , of rectangular or square shape , of a length.of 300 mm or more but not exceeding 2 000 mm and of a width of 300 mm or more but not exceeding 1 000 mm, and containing :  10 mg/kg or less of iron ,  10 mg/kg or less of lead ,  700 mg/kg or more but not more than 900 mg/ kg of aluminium and  500 mg/kg or more but not more than 900 mg/kg of magnesium , for the manufacture of sensitised printing plates ( a) 0 * ex 8103 90 10 * 10 Wire of unalloyed tantalum, of a diameter of 0,2 mm or more but not exceeding 0,5 mm, for the manufacture of capacitors (a ) 0 ex 8103 90 90 * 10 Tube solely of tantalum, or solely of an alloy of tantalum with tungsten containing by weight 2,5 % or less of tungsten 0 ex 8104 90 10 *10 Ground and polished magnesium sheets , of dimensions not exceeding 1 500x2 000 mm, coated on one side with an epoxy resin insensitive to light 0 ex 8108 10 10 *10 . Titanium sponge 0 8108 10 90 Waste and scrap titanium 0 ex 8111 00 11 * 10 Electrolytic manganese of a purity by weight of 99,7 % or more , for the chemical industry (a) 0 ex 8112 99 30 * 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 ex 8419 89 80 *10 Immersion tube (coils) bundles , consisting of an assembly of plastic tubes terminating at each end in a honeycomb-structure (end-fitting) surrounded by a pipe-connector 0 ex 8421 99 00 *91 Parts of equipment, for the purification of water by reverse osmosis , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , whether or not housed in a cylinder 0 ex 8421 99 00 *92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of ex 5911 90 90 *30 plastic based membranes , supported internally by woven or non-woven textile materials which are wound round a perforated tube , and enclosed in a cylindrical plastic casing of a wall-thickness not exceeding 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 ex 8421 99 00 . *93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not exceeding 3 700 mm and a diameter not exceeding 500 mm 0 ex 8439 99 10 * 10 Suction-roll shells , not drilled , in the form of alloy-steel tubes , of a length of 5 207 mm or ex 8439 99 90 * 10 more and an external diameter of 754 mm or more , for use in machinery for making paper or paperboard (a) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .